Citation Nr: 1046172	
Decision Date: 12/09/10    Archive Date: 12/20/10

DOCKET NO.  08-29 083	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
bilateral tinnitus.

2.  Entitlement to service connection for bilateral tinnitus.

3.  Entitlement to service connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder (PTSD).

4.  Entitlement to a rating higher than 20 percent for service-
connected diabetes mellitus, type 2, with bilateral diabetic 
cataracts.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. Edwards, Associate Counsel


INTRODUCTION


The Veteran had active service from April 1968 to February 1970.  

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) from a March 2008 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.

In April 2010, the Board remanded this claim to schedule a 
hearing for the Veteran.  The requested hearing was conducted in 
July 2010 by the undersigned Veterans Law Judge.  A transcript is 
associated with the claims file.

The Board notes the Veteran originally claimed entitlement to 
service connection for a stress disorder.  This appeal is 
expanded from the Veteran's original claim to include all 
acquired psychiatric disorders.  See Clemons v. Shinseki, 23 Vet. 
App. 1 (2009) (finding a claimant without medical expertise 
cannot be expected to precisely delineate the diagnosis of a 
mental illness).

The issues of entitlement to service connection for 
hypertension, to include as secondary to diabetes 
mellitus, type 2, and entitlement to service connection 
for a kidney disorder, to include as secondary to diabetes 
mellitus, have been raised by the record, but have not 
been adjudicated by the Agency of Original Jurisdiction 
(AOJ).  Therefore, the Board does not have jurisdiction 
over them, and they referred to the AOJ for appropriate 
action.  

The issues of entitlement to service connection for bilateral 
tinnitus, entitlement to service connection for an acquired 
psychiatric disorder, to include PTSD and entitlement to a rating 
higher than 20 percent for service-connected diabetes mellitus, 
type 2, with bilateral diabetic cataracts, are addressed in the 
REMAND portion of the decision below and are REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The claim for entitlement to service connection for bilateral 
tinnitus was denied in September 1992.  The Veteran was notified 
in writing of the decision, but she did not initiate an appeal 
within the applicable time limit.

2.  Evidence pertaining to the Veteran's bilateral tinnitus 
received since the September 1992 rating decision was not 
previously submitted, relates to an unestablished fact necessary 
to substantiate the claim, is neither cumulative nor redundant, 
and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The September 1992 rating decision that denied entitlement to 
bilateral tinnitus is final.  38 U.S.C.A. § 7105 (West Supp. 
2010); 38 C.F.R. § 20.1103 (2010).

2.  Evidence received since the September 1992 rating decision is 
new and material, and the Veteran's claim for entitlement to 
bilateral tinnitus is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 
Supp. 2010); 38 C.F.R. § 3.156(a) (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  In this case, the 
Board is granting the benefit sought on appeal.  Consequently, 
the Board finds that any lack of notice and/or development, which 
may have existed under the VCAA, cannot be considered prejudicial 
to the Veteran, and remand for such notice and/or development 
would be an unnecessary use of VA time and resources.

II.  Whether New and Material Evidence Has Been Submitted 
to Reopen a Claim for Service Connection for Bilateral 
Tinnitus

Notwithstanding determinations by the RO that new and material 
evidence has been received to reopen the Veteran's claim, it is 
noted that on its own, the Board is required to determine whether 
new and material evidence has been presented.  Barnett v. Brown, 
83 F.3d 1380 (Fed. Cir. 1996).

The record, with respect to this claim, reflects that a claim for 
service connection for bilateral tinnitus was first denied in a 
rating decision of September 1992, on the basis that there was no 
evidence of a diagnosis of tinnitus.  The Veteran was notified of 
her right to appeal that decision in October 1992.  The Veteran 
did not file a timely notice of disagreement and subsequently, 
the September 1992 rating decision became final when the Veteran 
did not perfect her appeal within the statutory time limit.  
Evans v. Brown, 9 Vet. App. 273, 285 (1996).  As such, the 
Veteran's claim for service connection for bilateral tinnitus may 
only be opened if new and material evidence is submitted.  

In this instance, since the September 1992 decision denied the 
claim on the basis that there was no diagnosis of tinnitus, the 
Board finds that new and material evidence would consist of a 
diagnosis of tinnitus.

Evidence received since the September 1992 rating decision 
consists of numerous records and documents.  Specifically, the 
Veteran submitted private treatment records that show she was 
diagnosed with tinnitus in September 2006.

As a result, it must be stated that this additional evidence is 
neither cumulative nor redundant, and it is material since the 
evidence raises the possibility of substantiating the claim of 
service connection.  See 38 C.F.R. § 3.156(a).  The Board 
determines that the claim of service connection for bilateral 
tinnitus is reopened.

The Board has reopened the claim of service connection for 
bilateral tinnitus and is remanding the claim, as will be 
discussed subsequently.  The Board has not taken any adverse 
action on the claim, and any deficiencies regarding duties to 
notify and to assist the Veteran that may exist in this case are 
not prejudicial to the Veteran at this time.


ORDER

New and material evidence has been received to reopen the claim 
of entitlement to service connection for bilateral tinnitus; to 
this extent, the appeal is granted.


REMAND

The claim of entitlement to service connection for bilateral 
tinnitus has been reopened.  The Board finds that further 
development is necessary.

VA's duty to assist includes a thorough and comprehensive medical 
examination.  Robinette v. Brown, 8 Vet. App. 69 (1995).  The 
Veteran asserts she was exposed to loud noises while in Vietnam 
and suffered from ringing in her ears during service and after 
discharge from service.  See July 2010 Hearing Transcript.  The 
Board notes that the Veteran is competent to describe her 
experience of ringing in the ears.  See Charles v. Principi, 16 
Vet. App. 370 (2002) (providing that ringing in the ears is 
capable of lay observation).  The Veteran has not yet been 
afforded a VA examination for bilateral tinnitus.  A remand is 
necessary to determine the nature and etiology of the Veteran's 
bilateral tinnitus.

The Veteran is also seeking entitlement to service connection for 
an acquired psychiatric disorder, to include PTSD.  The Veteran 
has not yet been afforded a VA examination for this disorder.  
The Veteran testified in July 2010 that she experienced anxiety 
while at Camp Pendleton when she accompanied the body of her 
cousin, who was killed in Vietnam.  Shortly after, the Veteran 
was sent to Vietnam, while she was stationed in Da Nang, she 
witnessed mortar and rocket attacks that aggravated her anxiety 
and stress.  The medical evidence of record does not show 
treatment or complaints of a psychiatric disorder.  However, the 
Veteran has testified that she experienced feelings of anxiety 
during service and continued to have problems with stress, 
sleeping problems and anxiety after service.  See July 2010 
Hearing Transcript.  The VA may not simply disregard lay evidence 
because it is unaccompanied by contemporaneous medical evidence.  
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Therefore, 
the Board finds that a remand is necessary to attempt to confirm 
the Veteran's stressors and to afford the Veteran a VA 
examination to determine the nature and etiology of any current 
psychiatric disorder.

Service connection for diabetes mellitus, type 2, with diabetic 
cataracts, was granted by a June 2007 rating decision, and a 20 
percent rating was assigned.  The Veteran asserts her disability 
is more severe than what is represented by a 20 percent rating.

The record reflects that the Veteran's most recent VA examination 
for diabetes was conducted in December 2007, almost three years 
ago, and the most recent VA examination for visual acuity was in 
August 2007.  Thus, updated VA examinations are needed to fully 
and fairly evaluate the Veteran's claim for an increased 
disability rating.  See Allday v. Brown, 7 Vet. App. 517, 526 
(1995) (where the record does not adequately reveal current state 
of claimant's disability, fulfillment of statutory duty to assist 
requires a contemporaneous medical examination); Caffrey v. 
Brown, 6 Vet. App. 377, 381 (1994) (the Court determined the 
Board should have ordered a contemporaneous examination of the 
Veteran because a 23-month old exam was too remote in time to 
adequately support the decision in an appeal for an increased 
rating).  

Therefore, a remand is necessary to provide a thorough assessment 
of the Veteran's current level of severity for the service 
connected disorders on appeal.  This examination should address 
whether the Veteran's diabetic conditions requires a "regulation 
of activities" as indicated under Diagnostic Code 7913, and 
whether the service-connected diabetic cataracts have worsened in 
severity so as to warrant a separate compensable rating.  See 38 
C.F.R. § 4.119, Diagnostic Code 7913 (Note 1).

Additionally, all updated treatment records should be obtained 
and associated with the claims file.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain updated VA outpatient and 
private treatment records and associate 
them with the claims folder.

2.  Afford the Veteran a VA examination 
for bilateral tinnitus.
 
Any and all indicated evaluations, 
studies, and tests deemed necessary by the 
examiner should be accomplished.  

The examiner is requested to review all 
pertinent records associated with the 
claims file and offer comments and an 
opinion addressing whether it is more 
likely than not (i.e., probability greater 
than 50 percent), at least as likely as 
not (i.e., probability of 50 percent), or 
less likely than not (i.e., probability 
less than 50 percent) that the Veteran's 
current bilateral tinnitus had its onset 
during service, or is in any other way 
causally related to her active service.
 
In providing this opinion, the examiner 
must acknowledge and discuss any lay 
evidence of a continuity of symptomatology 
reported by the Veteran or observed in the 
record.  See Dalton v. Nicholson, 21 Vet. 
App. 23 (2007) (examination was inadequate 
where the examiner did not comment on the 
Veteran's report of in-service injury and 
instead relied on the absence of evidence 
in the service medical records to provide 
a negative opinion).  

The claims folder must be provided to the 
examiner for review.  The examiner must 
state in the examination report that the 
claims folder has been reviewed.

If it is not possible to provide the 
requested opinion without resort to 
speculation, the examiner should state why 
speculation would be required in this case 
(e.g., if the requested determination is 
beyond the scope of current medical 
knowledge, actual causation cannot be 
selected from multiple potential causes, 
etc.).  If there are insufficient facts or 
data within the claims file, the examiner 
should identify the relevant testing, 
specialist's opinion or other information 
needed to provide the requested opinion. 

All opinions should be supported by a 
clear rationale, and a discussion of the 
facts and medical principles involved 
would be of considerable assistance to the 
Board.  

3.  Attempt to verify the Veteran's 
stressors, including the July 2010 
statements showing that the Veteran 
accompanied her cousin's body, and that 
she witnessed mortar and rocket attacks 
while in Da Nang, Vietnam.

4.  Then, afford the Veteran a VA 
examination for psychiatric disorders, to 
include PTSD.
 
Any and all indicated evaluations, 
studies, and tests deemed necessary by the 
examiner should be accomplished.  The 
examiner should diagnose all current 
psychiatric disorders.

For each diagnosed psychiatric disorder, 
the examiner is requested to review all 
pertinent records associated with the 
claims file and offer comments and an 
opinion addressing whether it is more 
likely than not (i.e., probability greater 
than 50 percent), at least as likely as 
not (i.e., probability of 50 percent), or 
less likely than not (i.e., probability 
less than 50 percent) that the Veteran's 
current psychiatric disorder had its onset 
during service, or is in any other way 
causally related to her active service.
 
In providing this opinion, the examiner 
must acknowledge and discuss any lay 
evidence of a continuity of 
symptomatology.  See Dalton v. Nicholson, 
21 Vet. App. 23 (2007) (examination was 
inadequate where the examiner did not 
comment on the Veteran's report of in-
service injury and instead relied on the 
absence of evidence in the service medical 
records to provide a negative opinion).  

The claims folder must be provided to the 
examiner for review.  The examiner must 
state in the examination report that the 
claims folder has been reviewed.

If it is not possible to provide the 
requested opinion without resort to 
speculation, the examiner should state why 
speculation would be required in this case 
(e.g., if the requested determination is 
beyond the scope of current medical 
knowledge, actual causation cannot be 
selected from multiple potential causes, 
etc.).  If there are insufficient facts or 
data within the claims file, the examiner 
should identify the relevant testing, 
specialist's opinion or other information 
needed to provide the requested opinion. 

All opinions should be supported by a 
clear rationale, and a discussion of the 
facts and medical principles involved 
would be of considerable assistance to the 
Board.  

5.  Next, afford the Veteran a VA 
examination to determine the severity of 
her diabetes mellitus, type 2.  The 
Veteran's claims folder must be reviewed 
by the examiner in conjunction with the 
examination.  

After conducting an examination of the 
Veteran, the examiner should completely 
describe all current symptomatology.

Ask the examiner to discuss all findings 
in terms of the 38 C.F.R. § 4.119, 
Diagnostic Code 7913.  The pertinent 
rating criteria must be provided to the 
examiner.  The examination should 
specifically address the following:

a.  Does the Veteran's current diabetes 
require insulin, a restricted diet, and 
regulation of activities?

b.  If the Veteran's current diabetes 
requires insulin, a restricted diet, and 
regulation of activities, does she also 
suffer from episodes of ketoacidosis or 
hypoglycemic reactions that required one 
or two hospitalizations per year or twice 
a month visits to a diabetic care 
provider?

c.  If the Veteran requires insulin, does 
she require more than one daily injection, 
a restricted diet, and regulation of 
activities (avoidance of strenuous 
occupational and recreational activities) 
with episodes of ketoacidosis or 
hypoglycemic reactions requiring at least 
three hospitalizations per year or weekly 
visits to a diabetic care provider, plus 
either progressive loss of weight and 
strength or complications?

The examiner should also address the 
impact of the Veteran's service-connected 
diabetes mellitus on her ability to work 
(regardless of her age).

6.  The Veteran should be afforded a VA 
examination to determine the severity of 
her diabetic cataracts.  The Veteran's 
claims folder must be reviewed by the 
examiner in conjunction with the 
examination.  

After conducting an examination of the 
Veteran, the examiner should completely 
describe all current symptomatology, 
including corrected/uncorrected near and 
distance visual acuity as well as any 
visual field loss.  Ask the examiner to 
discuss all findings in terms of the 
38 C.F.R. § 4.79, Diagnostic Code 6027.  
The pertinent rating criteria must be 
provided to the examiner.

7.  The Veteran is hereby notified that it 
is her responsibility to report for the 
examinations scheduled in connection with 
this REMAND and to cooperate in the 
development of her case.  

8.  The RO should then readjudicate the 
claims.  If the benefits sought are not 
granted, the Veteran and her 
representative should be furnished a 
supplemental statement of the case and be 
afforded an opportunity to respond.  

Thereafter, the case should be returned to the Board for further 
appellate consideration, if otherwise in order.  The Board 
intimates no opinion as to the outcome of this case.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


